Title: To Thomas Jefferson from Joseph Whipple, 9 April 1801
From: Whipple, Joseph
To: Jefferson, Thomas



Sir
Portsmouth New Hampre. April 9th. 1801

Penetrated with the most lively sensations of gratitude to that Being who has preserved this country a second time from the fangs of tyranny by your elevation to the station of chief Magistrate—Permit me Sir to express my joy on the Occasion and to declare in the openness of an undissembling heart that no event of my countrys prosperity—not even the acknowledgment of its independancy has ever given me more sincere satisfaction—since it is a re-establishment of an independance which was tottering and a restoration of the public mind to the principles which produced our emancipation from the chains of Britain.—
The gradual introduction of aristocratical principles & the increasing power & elevation of the opposers of our independence and of republicanism had brought our country to the verge of ruin—the abuse of those who had uniformly supported the principles of our independance had become intollerable—& those abuses were extended even to that character who had penned the instrument of its declaration, on which account their malice had been exercised to a degree of unprecedented licentiousness—particularly in this State by disseminating false & scandalous reports by means of the gazettes exclusively in their power—This has been the course for the last four years—but  the people are now happily emerging from the delusions obtruded upon them and their second independence will be more glorious than the former.—May you live Sir not only to see its full Accomplishment but to enjoy the view of its extensive blessings diffused through a gratefull country.—
Nor have I, Sir though acting in a subordinate sphere escaped the Malice of the enemies to the measures of 1776, but experienced in the late Administration through the influence of old Tories a dismissal from an office executed by me ten years without a charge of error thereby fixing on me a disgraceful stigma of demeret—of treachery or of infidility—and this office & several others particularly that of Commissioner of loans formerly held by Col. Gardner who was dismissed for possessing sentiments similar to mine are filled by persons who have been uniformly inimical to our government (except the 4 last years administration) & to republican principles & who were the most inviterate Tories in time of our Revolution—who have been constantly in the habit of exciting the contempt and indignation of the deluded multitude against the new President and vice President & those who have been named for the first offices of the State—these are the persons who hold in New Hampshire every Office under the United States and whose continuance would be greviously humiliating to every republican.—
Since I have been led to this point, I will take the liberty to add that—should it be your pleasure—I should esteem a reestablishment to the office which I held (that of Collector of the Customs for the Port of Portsmouth) as a healing specific to a wound maliciously inflicted through the influence of the enemies of our countrys peace & independence. I do not solicit this, Sir from pecuniary considerations—it proceeds from an earnest wish founded on political principles to participate in the execution of the government under your administration and the enjoyment of the felicity of a justifiable triumph over your enemies & the enemies of our country.—Nor would the reinstatement of Mr. Gardner in the particular Office which he held be less grateful to my feelings & to those of every republican who consider these dismissals as shafts levelled at the principle in the persons of those who possess them.—Mr. Langdon (late of the Senate) his knowledge both of Mr. Gardners character & mine & of the facts mentioned herein authorize a reference to him for their truth.—
Although I have not the happiness to be known to you Sir, yet your character has been long familiar to me, that of a public nature by the eminent services you have renderd your country—that of a more  private—through a dear friend & brother many years since deceased who acted with you in the memorable era for July ’76 & whose republican virtues congenial with yours I am happy in appretiating—These considerations I pray you will have the goodness to admit as an apology for my addressing a private letter to you.
I have the honor to be with the most profound respect Sir Your faithful & Obedt. humble Servant

Joseph Whipple

